Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 1 of 19                      PageID #: 100



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JAMES R. DRIGGERS,                               *
                                                  *
        Plaintiff,                                *
                                                  *
 vs.                                              *
                                                  *
                                                    Civil Action No.: 19-850-JB-B
 CALIBER HOME LOANS, INC.,                        *
 FAY SERVICING, LLC., and                         *
 CITIBANK N.A. AS TRUSTEE FOR                     *
 CMLTI ASSET TRUST


        Defendants.

                                    AMENDED COMPLAINT

        COMES NOW James R. Driggers, as Plaintiff in this proceeding and against the above-

referenced Defendants as follows:

                                 JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question), and 12 U.S.C. § 2617.

        2.      The Court also has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the

state law claims herein.

        3.      Venue is proper here because the events giving rise to the Plaintiff’s cause of action

occurred in this district.

                                          THE PARTIES

        4.      Plaintiff, James R. Driggers (from now on referred to as “Plaintiff” or “Driggers”),

is over the age of nineteen years and a resident citizen of Baldwin County, Alabama.

        5.      Defendant, Fay Servicing LLC., (in the future referred to as “Fay” or collectively
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 2 of 19                    PageID #: 101



as “Servicer Defendants”), is a foreign company doing business in the State of Alabama. Fay is a

mortgage loan server.

        6.      Defendant, Caliber Home Loans, Inc., (from now on referred to as “Caliber” or

collectively as “Servicer Defendants”) is a foreign corporation doing business in the State of

Alabama. Caliber is a mortgage loan servicer.

        7.      Citibank, N.A., as trustee for CMLTI Asset Trust (“Citibank”), is the owner of the

Plaintiff’s loan.

                         HISTORY AND FACTUAL ALLEGATIONS

        8.      Mr. Driggers’ loan has a long history of servicing problems. Several different loan

servicers have serviced his mortgage, and the ownership of the loan has changed several times.

        9.      On April 13, 2007, Driggers executed a real estate mortgage loan with Beneficial

Alabama Inc. (“Beneficial”) for $125,996.80.

        10.     Originally, Plaintiff’s loan serviced was serviced and, on information and belief,

was owned by Beneficial.

        11.     The Plaintiff’s mortgage is presently securitized, meaning it is held by an

“investor,” in this case, Citibank, which pooled the loan with many other loans for investment

purposes. Over 60% of all mortgages in the U.S. are held in this way. These companies, such who

hold securitized mortgages, typically hire separate companies – mortgage servicers - to handle the

day-to-day functions of the mortgage, including collecting and applying payments, managing the

escrow account, among other things. This means that Borrower deals exclusively with mortgage

servicers, not the actual owners of his loan, and depends on the abilities and competence of the

servicer to properly handle payments, escrow accounts, pay-offs, transfers, and all other aspects

of the mortgage loan.
                                                 2
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 3 of 19                       PageID #: 102



       12.     At the same time, Borrowers have no say in whether servicing will be transferred

or to which company. Borrowers do not select or hire their servicers. Borrowers also cannot fire

their mortgage servicer, no matter how abusive its practices or how dissatisfied the borrower

becomes. Borrowers also have no control over the transfer of their loan from one servicer to

another. Borrowers are not consulted or even apprised of any pending servicing transfer. The

only notice provided to a borrower occurs just before or just after the actual servicing transfer date.

By that time, the new servicer has already been selected. The exact transfer date is the last step of

the transfer process and happens long after the decision to transfer is made. Thus, even though the

choice of servicer fundamentally impacts that the experience of a borrower regarding all aspects

of his mortgage loan, that same borrower has no input on when, whether or to which company his

loan will be transferred.

       13.     Plaintiff’s loan initially called for 240 payments of $1,097.42, resulting in an

interest rate of 9.229%.

       14.     The loan was secured by the Plaintiff’s principal residence and is, therefore, a

consumer debt.

       15.     The mortgage allows recovery of certain costs “reasonable or appropriate” to

protect the lender’s interest in the property, but only in certain limited circumstances. Those

circumstances include 1) after a default; 2) during a legal proceeding, such as bankruptcy; or 3) if

the property is abandoned. The costs that can be incurred or collected under those circumstances

include “reasonable attorneys’ fees” related to the protection of the lender’s interest in the property

and its rights under the mortgage. However, on information and belief, such costs are not

recoverable under the Note, where the debt has not been accelerated.


                                                  3
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 4 of 19                     PageID #: 103



       16.     Under the terms of the mortgage, each payment must be applied in the following

order: first, to interest due under the Note; second, to principal payment under the Note; third, to

the amount required to be paid into the escrow account for taxes and insurance; and fourth, to any

other charges, including late fees or additional default-related costs.

       17.     During 2010, Driggers was unable to work for a period, got behind on his mortgage

payments and Beneficial foreclosed on his home on April 9, 2010.

       18.     Driggers, was unaware of the foreclosure until Beneficial filed an ejectment suit

against him in the Circuit Court of Baldwin County, Alabama.

       19.     Shortly after being served, Mr. Driggers filed an answer and counterclaim alleging

that the foreclosure was void because he did not get proper notice.

       20.     Also, on August 19, 2010, Driggers filed for relief under Chapter 13 of Title 11

U.S. Code.

       21.     Driggers and Beneficial eventually reached agreed on a settlement during August

of 2011.

       22.     The settlement called for the setting aside of the foreclosure, and the loan was

modified by Beneficial as follows:




       23.     Under the modification, the term of the loan was extended to 360 months at a fixed

rate of 5.25%, a monthly payment of $670.61 with a new principal balance of $121,442.92.

                                                  4
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 5 of 19                     PageID #: 104



       24.     The modification also required Driggers to eventually pay approximately $19,690

in accrued interest, $3,479.30 for accrued property taxes, and $2,028.00 for force-placed insurance.

       25.      A motion to approve the settlement was filed in the Bankruptcy Court on

September 14, 2011.

       26.     The Bankruptcy Court subsequently approved the settlement on October 7, 2011.

       27.     Driggers’ bankruptcy case was converted to Chapter 7 on June 6, 2012.

       28.     Driggers reaffirmed the debt with Beneficial on September 21, 2012, and received

a Chapter 7 discharge on December 7, 2012.

       29.     This should have been the end of this story, but Beneficial breached the settlement

agreement by failing to have the foreclosure set aside. Driggers learned of this when he tried to

pay his 2012 property taxes.

       30.     After much correspondence with Beneficial and its foreclosure counsel, to no avail,

Driggers filed a motion to enforce his settlement agreement. The Baldwin County Circuit Court

finally granted the motion on June 3, 2014.

       31.     In the meantime, Beneficial, the record owner of the property, failed to pay the

2012 property taxes, and the property was purchased at a tax sale by Investa Services, LLC.

       32.     According to the Baldwin County tax records, Beneficial paid the 2013 and 2014

taxes, but the property was not redeemed until April 21, 2014.

       33.     The redemption amount was, on information and belief, $23,556.02.

       34.     On or about May 1, 2015, Driggers’ loan was sold to LSF9 Master Participation

Trust, and on June 1, 2015, servicing of the loan was transferred to Caliber.

       35.     Caliber’s principal business is mortgage loan servicing.


                                                 5
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 6 of 19                   PageID #: 105



       36.     At the time of the servicing transfer, the loan was considered by Caliber to be in

default.

       37.     A dispute arose between Driggers, Beneficial, and Caliber over, among other

things, the balance owing his loan.

       38.     It was subsequently determined and agreed that the total balance of the loan,

including all accrued charges, as of September 8, 2016, was $112,437.69.

       39.     During January, February, and March of 2018, however, Caliber breached the

agreement, claimed that Driggers was in default, threatened foreclosure, but finally offered him a

modification on March 19, 2018.

       40.     The modification lowered the interest rate to 4% and the monthly payment to

$604.08, but it also contained amounts that Driggers did not owe in violation of the parties’

September 19, 2016 agreement.

       41.     Section two of the 2018 modification agreement stated in part:




       42.     The “Deferred Amounts Other Than Principal” were not owing because they were

included in the previous, 2016, agreement between Driggers, Beneficial, and Caliber.

       43.     Driggers accepted the modification terms under duress and in order to avoid

foreclosure.

       44.     Caliber breached its earlier agreement with Driggers by the inclusion of the

$30,488.26 in the modification.
                                                6
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 7 of 19                  PageID #: 106



       45.     Caliber’s breach and inclusion of amounts not owing in the 2018 modification was

either negligent or intentional.

       46.     Each month Caliber would send Driggers a statement attempting to collect amounts

that were not owing.

       47.     The Caliber statements also included amounts for property taxes even though Mr.

Driggers had notified Caliber numerous times that he was exempt from paying property taxes.

       48.     Driggers sent a Notice of Error (“NOE”) to Caliber on November 5, 2018, stating

that the inclusion of the $30,488.26 was an error and asking that it be corrected. Also, Driggers

complained that his payments were not being correctly applied to his loan and requested his

account to be adjusted.

       49.     Caliber was required by 12 CFR §1024.35(d) to acknowledge receipt of the NOE

within five days but failed to do so.

       50.     Driggers sent another NOE on November 13, 2018, stating that the inclusion of the

$30,488.26 was an error and again asked that it be corrected.

       51.     Also, Driggers complained again that his payments were not being correctly applied

to his loan and asked that his account be corrected.

       52.     Caliber also failed to respond on this occasion.

       53.     None of the NOE’s sent by Plaintiff to Caliber were returned as undeliverable by

the postal service.

       54.     Caliber’s failure to timely acknowledge the NOE’s was either negligent or

intentional.

       55.     On or about October 31, 2018, servicing was transferred to Fay.

       56.     Ownership of Plaintiff’s loan was transferred to Citibank on September 9, 2019.
                                               7
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 8 of 19                     PageID #: 107



       57.     At the time of this servicing transfer, and the transfer of ownership, Mr. Driggers’

loan was considered by Fay and Citibank to be in default.

       58.     At the time of the servicing transfer, Driggers’ loan was subject to the terms of his

prior agreements with Beneficial and Caliber.

       59.     Fay is a mortgage loan servicer. The term “servicer” means the person responsible

for servicing of a loan.

       60.     The principal business of Fay is mortgage loan servicing. At no time was Fay the

owner of Driggers’ loan.

       61.     The term “servicing” means receiving [collecting] any scheduled periodic

payments from a borrower under the terms of any loan, including amounts for escrow accounts

and making the payments of principal and interest and such other fees concerning the amounts

received from the borrower as may be required according to the terms of the loan.

       62.     At all relevant times, Fay was servicing the Plaintiff’s loan on behalf of the actual

owner of the loan, Citibank.

       63.     A dispute has arisen between Driggers and Fay regarding, among other things, the

status of the account and the balance owing on his loan.

       64.     Each Month Fay would send Plaintiff a statement for amounts that were not owing.

       65.     Driggers sent an NOE asking for an accounting and that his account be corrected

to Fay on November 13, 2018, and used the following address:


                       Fay Servicing
                       P.O. Box 809441
                       Chicago, IL 60680



                                                 8
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 9 of 19                  PageID #: 108



       66.     The above address was prominent on Fay’s website, and “Inquiries and Other

Written Correspondence” was written above it.

       67.     Fay did not respond to the NOE, so on January 16, 2019 Driggers sent an NOE to:

                       Fay Servicing, LLC
                       901 S. 2nd St. Suite 201
                       Springfield, IL 62704

       68.     This address was on Fay’s website, and “Notices of Error or Information

Requests” was written above it.

       69.     Again, Fay did not respond, and Driggers sent another NOE on February 18, 2019,

to every address listed on Fay’s website.

       70.     Fay was required by 12 CFR §1024.35(d) to acknowledge receipt of each NOE

within five days but failed to do so.

       71.     Fay finally acknowledged receipt of this NOE on February 27, 2019, and stated that

it would respond in 30 days.

       72.     Fay’s Failure to timely and adequately to acknowledge Plaintiff’s NOE’s was either

negligent or intentional.

       73.     Fay finally responded on March 11, 2019, and addressed one question that Driggers

had about his statements but insisted that the “Deferred Amounts” was correct based on records it

received from Caliber.

       74.     In the NOE, Driggers specifically requested an accounting of the “Deferred

Amounts,” but he did not receive one.

       75.     Upon receipt of the NOE, Fay was on notice that these “Deferred Amounts” were

disputed.


                                                  9
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 10 of 19                    PageID #: 109



       76.     The NOE also requested a transaction history. Fay sent a transaction history, but it

was incomplete and mostly illegible.

       77.     In each NOE, Driggers complained that his payments were not being appropriately

applied and requested information, including payment history and accounting.

       78.     Fay negligently failed to investigate appropriately and failed to consult its own

records. As a result, Plaintiff’s account was not corrected.

       79.     Driggers also had numerous conversations with “Brad” his “account manager” at

Fay.

       80.     One of the issues he discussed with Brad was the fact that he was exempt from

paying property taxes, and Fay was collecting $437.80 per year or $36.50 per month for the

payment of property taxes that were not owing.

       81.      Driggers emailed Brad a statement on from the Baldwin County Revenue

Commissioner indicating that he is tax-exempt on March 21, 2019, but the escrow for taxes

continues.

       82.     Fay ignored the information supplied by Driggers and continues to bill him for taxes

and other amounts that are not owing.

                                         COUNT I
                                  (VIOLATIONS OF RESPA)

       83.     Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set

out herein.

       84.     Section 6(d) of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

§ 2605(e) grants borrowers the right to submit a “Qualified Written Request” (“QWR”) to his loan

servicer requesting information and documents about the servicing of his loan. That provision also

                                                 10
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 11 of 19                     PageID #: 110



grants borrowers the right to submit a Notice of Servicing Error (“NOE”), identifying perceived

errors committed by the servicer. See 12 U.S.C. § 2605(e).

       85.     A QWR and NOE must sufficiently identify the borrower, the account, and the

perceived servicing error. Id.

       86.     Recognizing the prevalence of servicing errors and the damage they can cause

American families if not corrected, the Federal Consumer Financial Protection Bureau recently

exercised its authority under RESPA and clarified the borrower’s rights to have errors corrected.

See 12 C.F.R. § 1024.35.

       87.     Under Section 2605(e) and the implementing regulations (“Reg. X”), including the

recent amendments, servicers must take the following actions upon receipt of a QWR and/or NOE:

              Provide a written acknowledgment of the correspondence within five days of the

               servicer’s receipt of the QWR;

              Within 30 days conduct a reasonable investigation of the errors identified in the

               borrower’s notice and make all appropriate corrections to the account and provide

               the borrower with a written explanation of the corrections made, the effective date

               of the correction and contact information for further assistance;

              If, after reasonable investigation, the servicer determines that no error was

               committed, it must, within 30 days of receipt of the notice, provide the borrower

               with a written explanation of reasons for its determination, a statement of the

               borrower’s right to request documents relied on by the servicer in reaching its

               determination and contact information for further assistance; either the reason for

               the servicer’s belief that the account is being serviced correctly or a description of

               the changes made; and
                                                11
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 12 of 19                     PageID #: 111



               If a servicer determines that it is not required to comply with these requirements,

                then it must, within five days after receipt, provide written notice to the borrower

                setting forth the reasons for such determination.

       88.      Driggers’ mortgage is a “federally related mortgage loan” within the meaning of 12

U.S.C. § 2602(1).

       89.      Fay and Caliber are each a “servicer” concerning Driggers’ loan as that term is

defined in 12 U.S.C. § 2605(i)(2).

       90.      Plaintiff’s letters to each Servicer Defendant constituted a “Qualified Written

Request” and a “Notice of Servicing Error” within the meaning of 12 U.S.C. § 2605(e) and

Regulation X.

       91.      The Servicer Defendants have violated 12 U.S.C. § 2605(e) by failing to respond

to Plaintiff’s QWRs and NOEs as required under that section and Reg. X. Specifically, they failed

to conduct any reasonable investigation of the errors described in Plaintiff’s letters and failed to

correct Plaintiff’s account to reflect terms of Driggers’ prior Agreements.

       92.      Fay and Caliber also violated 12 U.S.C. § 2605(k) in at least the following ways:

                      Failing to take timely acknowledge and respond to Plaintiff’s notices of

                       servicing errors;

                      Failing to comply with the requirements set out in Reg. X regarding

                       responding to a QWR and an NOE; and

                      Failing to correct Plaintiff’s account.

       93.      Their failure to adequately respond was either negligent or intentional.

       94.      Fay and Caliber, exhibiting a pattern and practice, ignored Plaintiff’s NOEs on

several different occasions, as stated above.
                                                 12
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 13 of 19                                PageID #: 112



       95.     The actions of Fay and Caliber have harmed Plaintiff in at least the following ways:

               (a) Plaintiff has suffered worry and mental anguish;

               (b) Plaintiff was caused to pay money that was not owing;

               (c) Plaintiff was caused to pay for postage each time he mailed an NOE;

               (d) Plaintiff has incurred other costs and damages not explicitly set out here.

       96.     Plaintiff has suffered these actual damages as a proximate result of Servicing

Defendants’ failures to comply with Section 2605(e), which were either negligent or willful.

       WHEREFORE, Plaintiff requests that this Court enter a judgment against the Servicer

Defendants for violation of the RESPA, awarding the following relief:

               a.      Statutory and actual damages for each violation as provided in 12 U.S.C. §

       2605(f);

               b.      Reasonable attorney’s fees and costs expended in this proceeding; and

               c.      Such other and further relief as the Court may deem proper.

                                            COUNT II
                                       (FDCPA VIOLATIONS)

       97.     The allegations stated in all of the above paragraphs are incorporated as if fully asserted herein.

       98.     This is a claim against the Servicer Defendants for multiple violations of the Fair

Debt Collections Practices Act, 15 U.S.C. § 1692 (“FDCPA”). Servicer Defendants have attempted

to collect a debt that is owed to another, and they obtained the mortgage and servicing rights after

they considered it to be in default.

       99.     Each Servicer Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C.

§ 1692a(6).



                                                     13
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 14 of 19                    PageID #: 113



       100.    Within the last 12 months next preceding the filing of the original complaint,

Servicer Defendants have attempted to collect amounts from Driggers that were not owing.

       101.    The debt which Servicer Defendants attempted to collect from Plaintiff is a “debt,”

as defined by the FDCPA, 15 U.S.C. § 1692a(5).

       102.    Servicer Defendants have violated the FDCPA in connection with its collection

attempts against Plaintiff.   Servicer Defendants’ violations include, but are not limited to, the

following:

              a.      Attempting to collect amounts that not are owing and not authorized by any
       contract or permitted by law in violation of 15 U.S.C. § 1692f(1);

              b.     Attempting to collect a debt by use of false, deceptive, and/or misleading
       statements aimed at coercing the Plaintiff to pay the debt in violation of 15 U.S.C. § 1692e.

   103.        Servicer Defendants took the actions in violation of the FDCPA within one year of

       the filing of this action.

       104.    Servicer Defendants’ FRCPA violations were either negligent or intentional.

       105.    As a proximate result of Servicer Defendants’ FDCPA violations, Plaintiff has

suffered actual damages and loss of money.

       106.    As a result of its violations of the FDCPA, Defendants are liable to Plaintiff for

compensatory damages, statutory damages, costs, and attorney’s fees.

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants for the

following:

               a.      Actual damages;

               b.      Statutory damages pursuant to 15 U.S.C. 1692k;

               c.      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k;


                                                14
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 15 of 19                              PageID #: 114



               d.       Such other and further relief as this Court deems just and proper, the

               premises considered.

                                          COUNT III
                                    (BREACH OF CONTRACT)

       107.     Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set out herein.

       108.    This Count asserts claims against both Servicer Defendants and Citibank.

       109.    Citibank discharges its duties and obligations under the subject mortgage and note

through the actions of Fay, its mortgage servicing agent at all relevant times.

       110.    The mortgage agreement requires that every payment accepted by the Lender be

applied first to interest, then to principal, and then to any amounts owed to escrow. Citibank,

through the actions of its servicing agent Fay, has breached the mortgage agreement by failing to

apply Plaintiff’s payments correctly. Citibank has also, through the actions of Fay, charged late

fees and other default-related charges in the absence of any delinquency and contrary to the

provisions of the mortgage and note.

       111.    Plaintiff has suffered damage as a proximate result of the said breach.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Fay and Citibank

for breach of the mortgage and award him compensatory damages, including damages for mental

anguish and emotional distress, plus interest and costs. Plaintiff further requests such other relief

as the Court deems just and proper, the premises considered.

                                           COUNT IV
                                       NEGLIGENCE PER SE

       112.     The relevant allegations in the above paragraphs are hereby asserted and realleged

by reference as if fully and completely set out herein.


                                                     15
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 16 of 19                   PageID #: 115



       113.    At all relevant times, the Servicing Defendants were governed by Section 6(d) of

the Real Estate Settlement Procedures Act (“RESPA”) and its regulations (Regulation X).

       114.    According to the Consumer Financial Protection Bureau, “[a]consumer protection

purpose of RESPA is to help borrowers avoid unwarranted or unnecessary costs and fees[.]” 78

FR 10696-01.

       115.    The Servicicer Defendants violated RESPA and Regulation X by committing one

or more servicing errors.

       116.    These servicing errors are the type of mistakes that RESPA and Regulation X were

intended to prevent.

       117.    Driggers is a member of the class of persons that RESPA and the FDCPA were

intended to protect.

       118.    Regulation X at Section 1024.35(b) sets a standard for loan servicing and defines a

servicing “error” as any of the following:

                   (1) Failure to accept a payment that conforms to the servicer's written
                       requirements for the borrower to follow in making payments.
                   (2) Failure to apply an accepted payment to principal, interest, escrow,
                       or other charges under the terms of the mortgage loan and applicable
                       law.
                   (3) Failure to credit a payment to a borrower's mortgage loan account
                       as of the date of receipt in violation of 12 CFR 1026.36(c)(1).
                   (4) Failure to pay taxes, insurance premiums, or other charges,
                       including charges that the borrower and servicer have voluntarily
                       agreed that the servicer should collect and pay, in a timely manner
                       as required by § 1024.34(a), or to refund an escrow account balance
                       as required by § 1024.34(b).
                   (5) Imposition of a fee or charge that the servicer lacks a reasonable
                       basis to impose upon the borrower.
                   (6) Failure to provide an accurate payoff balance amount upon a
                       borrower's request in violation of section 12 CFR 1026.36(c)(3).
                   (7) Failure to provide accurate information to a borrower regarding loss
                       mitigation options and foreclosure, as required by § 1024.39.

                                                16
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 17 of 19                         PageID #: 116



                    (8) Failure to transfer accurately and timely information relating to the
                        servicing of a borrower's mortgage loan account to a transferee
                        servicer.
                    (9) Making the first notice or filing required by applicable law for any
                        judicial or non-judicial foreclosure process in violation of §
                        1024.41(f) or (j).
                    (10)        Moving for foreclosure judgment or order of sale or
                        conducting a foreclosure sale in violation of § 1024.41(g) or (j).
                    (11)        Any other error relating to the servicing of a borrower's
                    mortgage loan.

         119.   Fay and Caliber violated RESPA and beached their standard of care under RESPA.

They were grossly negligent in their servicing of the Plaintiff’s mortgage and their failure to

correctly investigate and correct the errors complained about by Driggers violate Regulation X.

Their negligence also includes, but is not limited to, failing to review the Plaintiff’s file as received

from Beneficial and accurately account for the payments made by Plaintiff. These actions

constitute negligence, and Plaintiff has suffered damage as a proximate result thereof.

         120.   Also, at all relevant times the Servicing Defendants were governed by the Fair Debt

Collection Practices Act 15 U.S.C. §§ 1692–1692p.

         121.   Fay and Caliber were grossly negligent in their servicing of Plaintiff’s mortgage

and failed to comply with the FDCPA in at least the following ways:

             Collection of amounts that were not owing;

             Taking or threatening to take any nonjudicial action to effect dispossession or
              disablement of property when there is no present right to possession of the property.

         WHEREFORE, THE PREMISES CONSIDERED, Plaintiff requests that the Court enter

judgment in his favor against Caliber and Fay awarding compensatory damages, including

damages mental anguish and emotional distress, as well as punitive damages, attorney’s fees, and

costs.


                                                   17
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 18 of 19                    PageID #: 117



                                          COUNT V
                                         WANTONNESS

         122.   The allegations in the above paragraphs are now asserted and realleged by

reference as if fully and completely set out herein.

         123.   Caliber and Fay have been wanton while servicing Plaintiff’s mortgage. Their

wantonness includes, but is not limited to; the failure to accurately account for the payments made

by Plaintiff, improperly applying funds, and imposing charges which were known or should have

been known were incorrect. These actions constitute wantonness, and Plaintiff has suffered

damage as a proximate result thereof.

         WHEREFORE, THE PREMISES CONSIDERED, after due proceedings, Plaintiff

requests that the Court enter judgment in his favor against Defendants for compensatory damages,

including mental anguish and emotional distress, as well as, attorney’s fees, punitive damages, and

costs.




         Respectfully submitted on this the 9th day of December 2019.


                                                       /s/Earl P. Underwood, Jr.__________
                                                       EARL P. UNDERWOOD, JR.
                                                       Attorney for Plaintiff


OF COUNSEL:
UNDERWOOD & RIEMER, P.C.
21 S Section Street
Fairhope, Alabama 36532
Phone: 251.990.5558
Email: epunderwood@alalaw.com



                                                 18
Case 1:19-cv-00850-JB-B Document 20 Filed 12/09/19 Page 19 of 19                  PageID #: 118



PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY OF THE ISSUES IN THIS CASE.

                                                    /s/Earl P. Underwood, Jr_____________
                                                    Earl P. Underwood, Jr.


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of December 2019 a copy of the foregoing pleading has

been electronically served through the Court’s CM/ECF filing system to all counsel of record.



              /S/Earl P. Underwood, Jr.
              EARL P. UNDERWOOD, JR. (UND008)




                                               19
